Citation Nr: 0408661	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-30 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic liver disease, to include hepatitis.


REPRESENTATION

Appellant represented by:	Berry, Kelley & Reiman, 
Attorneys at Law


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk




INTRODUCTION

The veteran had active military service from June 1975 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  A November 1976 rating decision denied entitlement to 
service connection for hepatitis.

2.  Evidence received since the November 1976 rating decision 
relates to an unestablished fact necessary to substantiate 
the veteran's claim and raises a reasonable possibility of 
substantiating that claim.


CONCLUSION OF LAW

Evidence received since the November 1976 rating decision is 
new and material, and the veteran's claim of service 
connection for chronic liver disease, to include hepatitis, 
is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.159 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of service connection for Hepatitis was 
most recently denied in a November 1976 rating decision.  A 
claim, which is the subject of a prior final decision, may be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The veteran's application to reopen his claim of service 
connection for hepatitis was received in February 2003.  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

It appears that the RO did reopen the veteran's claim in the 
July 2003 rating decision. The Board, however, must make its 
own determination as to whether new and material evidence has 
been presented to reopen the claim.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (1996).

Evidence received since the November 1976 rating decision 
includes copies of the veteran's service medical records 
submitted by the veteran, VA treatment reports dated from 
January 2002 to February 2003, a private radiology report 
dated in February 2003, Risk Factors for Hepatitis 
questionnaire dated in April 2003, a VA examination conducted 
in May 2003, and a medical opinion from the VA examiner dated 
in July 2003.

The November 1976 rating decision denied service connection 
for hepatitis on the basis that the veteran showed no 
residual disability attributable to the hepatitis shown in 
service.  The decision stated that in the event he had 
evidence of the existence of residuals, he should submit it 
promptly and his claim would be considered on the basis 
thereof.

VA treatment records verify that the veteran currently has 
Hepatitis C and chronic liver disease.  A February 2003 
radiology report revealed that the veteran's spleen was 
enlarged.  The VA examination confirmed the Hepatitis C 
diagnosis and noted that the veteran's liver enzymes were 
elevating.  In July 2003 the VA examiner, at the RO's 
request, provided an opinion as to a most likely source of 
transmission of the veteran's hepatitis C to identifiable 
sources.  The examiner opined that IV heroine use was much 
more likely to be the mode of transmission of the veteran's 
Hepatitis C.   

The Board finds that the new evidence (the VA outpatient 
treatment records, the VA examination, and the private 
radiology report), coupled with the veteran's written 
statements, relates to an unestablished fact necessary to 
substantiate the veteran's claim, i.e., the fact that the 
veteran currently has residuals of hepatitis.  In addition, 
the evidence raises a reasonable possibility of 
substantiating the claim as the veteran's hepatitis C could 
be linked to in service.  


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for chronic liver disease, to include 
hepatitis, is granted.




REMAND

Initially, the Board must address the Veteran's Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides that VA shall make reasonable 
efforts to notify claimants of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

A review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
particular, the Board notes that while the notice letters 
sent to the veteran in April and May 2003 informed the 
veteran what evidence constituted new and material evidence 
in order to reopen his claim, it was not specific enough to 
inform him about the information and evidence not of record 
that was necessary to substantiate his claim for service 
connection for Hepatitis C.  As well, it appears that the 
veteran was not informed that he had the option of obtaining 
a medical opinion from a private physician addressing the 
issue of whether the veteran's Hepatitis C is at least as 
likely as not linked to exposure of other activities claimed 
by the veteran.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the etiology of his present Hepatitis C.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current Hepatitis C is related to the 
hepatitis documented during the veteran's 
active duty service.  The examiner should 
also provide an opinion as to the cause 
of the veteran's inservice hepatitis.    

2.  Development contemplated by the VCAA 
should be undertaken including, but not 
limited to, obtaining the veteran's 
service personnel records and informing 
the veteran of the provisions of the 
VCAA.  In particular, the veteran should 
be notified of any information and any 
evidence not previously provided to VA 
which is necessary to substantiate the 
claim on appeal and whether VA or the 
veteran is expected to obtain any such 
evidence.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran should 
also be notified that he has the option 
of obtaining a medical opinion from a 
private physician addressing the issue of 
the likely cause of his Hepatitis C and 
its likely relationship to his military 
service.    
 
3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



